f

. Case 3:19-cv-00547-JWD-EWD Document1-1 08/20/19 Page 1 of 6

AST BATON ROUGE PARISH .
Filed Jul 02, 2019 3:04 PM Cc aoe
Deputy Clerk of Court

19™ JUDICIAL DISTRICT COURT
PARISH OF EAST BATON ROUGE

STATE OF LOUISIANA
NUMBER: 884977 section: ?
- CEDRIC POLK
VERSUS

CITY OF BAKER, THROUGH THE BAKER POLICE DEPARTMENT; DETECTIVE
BRYAN HOLIDAY, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN
OFICER FOR THE BAKER POLICE DEPARTMENT’

PETITION

The Petition of Cedric Polk, a resident of the full age of majority of East Baton Rouge ©
Parish, Louisiana, respectfully represents:

| I.

The defendants enumerated below are justly and truly indebted unto Petitioner for all sums
as are reasonable under the premises, punitive damages as to defendant Holiday and as allowed by
law, all costs of these proceedings, attorney’s fees, legal interest thereon from the date of judicial
demand until paid, and all such other relief to which Petitioner is entitled at law or in equity: _

Ls City of Baker, through the Baker Police Deparanent a local entity domiciled in the

Parish of East Baton Rouge, State of Louisiana;

2. Detective Bryan Holiday, individually and in his official capacity as an Officer for
the Baker Police Department, npon information and belief, a resident of the full age
of majority of East Baton Rouge Parish, State of Louisiana.

2.

On August 24, 2018, Petitioner, accompanied by his wife, was driving her vehicle from his
office to his home, At approximately 2:30 p.m., Petitioner approached the intersection of Winston
ae and Barrington Street, located in Baker, Louisiana. The intersection was a four (4) way
stop. Prior to crossing the intersection, Petitioner came to a complete stop and looked both right
and left to determine whether there was oncoming traffic. Petitioner saw no oncoming traffic and
as a result, proceeded through the intersection at a lawful speed.

3,
Shortly thereafter, Petitioner saw a black, unmarked vehicle with flashing blue lights

traveling at an unsafe distance behind him. Petitioner pulled over onto the shoulder of Barrington

Street. The unmarked vehicle followed him.

EXHIBIT

Eble Sut) che

Generated Date:

tabbles'

  

Certified True and

Correct Copy East Baton Rouge Parish
ertiID: 2019070900844 Deputy Clerk of Court 7/9/2019 3:09 PM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
» Case 3:19-cv-00547-JWD-EWD  Document1-1 08/20/19 Page 2 of 6

4.

Petitioner exited his wife’s vehicle and walked toward the unmarked vehicle in a non-
aggressive and non-threatening manner with his driver’s license and registration in his hand.
Petitioner’s wife remained in her vehicle. In response to Petitioner’s polite inquiry as to the reason
why he was stopped, defendant Holiday exited the unmarked vehicle and aggressively demanded
that Petitioner stand behind his vehicle. Petitioner complied.

5,

Defendant Holiday suddenly approached Petitioner and threatened “‘iose the attitude” and
yelled aggressively “Ili get them [in reference to Petitioner’s driver license/registration] when I’m
fucking ready for them.”

6.

After Petitioner respectfully requested that Detective Holiday not speak to him in sucha
hostile manner, Detective Holiday, without any cause, provocation, or justification, reached for
his taser and violently commanded Petitioner to put his hands behind his back. Petitioner complied
and defendant Holiday handcuffed him.

7.

Detective Holiday then inexplicably threatened and cursed at Petitioner, stating that
Petitioner was “very fucking disrespectful and had a bad attitude”, violently approached him,
balled up his fists as to hit him, and violently slammed Petitioner against the unmarked vehicle by
the collar of his shirt and neck, causing Petitioner’s shoes to fly off. Defendant Holiday
aggressively dragged Petitioner against the vehicle into back of his unmurked vehicle, purposefully
slamming the vehicle’s door against Petitioner’s foot. Petitioner’s wife witnessed defendant
Holiday’s attack.

8.

Petitioner was detained in defendant Holiday’s unit until another Baker PD Officer, Galyn
Conrad, arrived on the scene and released Petitioner from police custody. Officer Conrad advised
Petitioner that he had been pulled over for having “ran through the stop sign at the cornér of
Barrington and Weston” and that the license plate on Petitioner’s wife’s vehicle was “illegal”,
However, this was false.

9,

Petitioner received no citation or ticket for the incident.

  

 

Bbcho Spud)
Certified True and c led Date:
Correct Gopy East Baten Rouge Parish enerated Date:
enlD: 2019070900844 Deputy Clerk of Court 7912019 3:09 PM

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:19-cv-00547-JWD-EWD Document1-1 08/20/19 Page 3 of 6

10.

As a result of defendant Holiday’s verbal and physical attack, Petitioner received extensive
medical treatment. Petitioner continues to suffer TT likely permanent back and neck injuries as
a result of the incident.

11.

At no time during the incident did defendant Holiday identify himself as an officer with
the Baker Police Department.

12.

Petitioner contends his injuries were caused by the tortious conduct of defendants Holiday
and Baker PD, including but not limited to, negligence, sekenttinal conduct, assault, balers ool
false imprisonment, willful conduct, and/or fault, failing to render timely and/or adequate medical
attention, and failing to adequately train and/or supervise its employees.

13.

Pursuant to La. C.C. Art. 2320, defendant Baker PD is vicariously liable unto Petitioner
for his injuries caused by its employee, defendant Holiday, who was acting within the course and
scope of his employment as an officer for the Baker Police Department.

14.

At all times pertinent hereto, defendant Holiday was a “person acting under color of the
authority” within the meaning and intent of 42 U.S.C. § 1983. At all times pertinent hereto,
Petitioner enjoycd clearly established rights of bodily integrity, due process of laws, and to be free
from unreasonable search and seizure, wrongful arrest/detention, and excessive force pursuant to
the 5 and 14" Amendments to the United States Constitution, and to be free from cruel and
unusual punishment pursuant to the 8" Amendment to the United States Constitution. The actions
and deliberate inactions of defendant Holiday violated Petitioner’s clearly established rights in
violation 42 U.S.C. § 1983 and is thus liable unto him as set forth herein.

15.

As a result of the incident sued upon herein, Petitioner sustained damages which ‘citerche,
but are not limited to, permanent injury and pain to his back and neck, past and future lost wages,
severe and extreme emotional distress, humiliation, embarrassment, mental anguish, past and
future medical expenses, and all other damages 3 will be more fully shown at trial of this matter

and all for which Petitioner sues herein.

  

Labo Eau
Certified True and

Correct Co East Baton Rouge Parish
ertiD: 201 Sr renacika Deputy Clerk of Court 7/9/2019 3:09 PM

 

Generated Date:

Alteration and subsequent re-filing of this certified copy may violate La, R.S, 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 3:19-cv-00547-JWD-EWD Documenti1-1 08/20/19 Page 4 of 6

16.

The actions of defendant Holiday were in wanton and reckless disregard for Petitioner’s
clearly established rights and, he is therefore liable unto Petitioner for punitive damages as allowed
by law.

17.

Petitioner is additionally entitled to and desires an award of attorney’s fees pursuant to 42

U.S.C. § 1988. |
18.

Defendants are lable for all such other relief to which Petitioner is entitled at law or in
equity.

19,

Petitioner is entitled to and desires trial by jury of this matter.

WHEREFORE, Petitioner Cedrick Polk, prays for trial by jury and after due proceedings’
are had that there be judgment herein in her favor and against defendants, City of Baker, through
the Baker Police Department and Detective Bryan Holiday, individually and in his official capacity
as an Officer with the Baker Police Department, for all sums as are reasonable under the premises,
‘punitive damages as to defendant Teliday and as allowed by law, attorney’s fees, all costs of these
proceedings, legal] interest thereon from the date of judicial demand until paid, and all such other
relief to which they are entitled at by or in equity.

Respectfully submitted,

 
  

: tS ar Roll No. 20922 .
W. Brett Conrad, Jr. La. Bar Roll No. 36739
330 Government Street
Baton Rouge, LA 70802
Phone: (225) 663-2612
Fax: (225) 663-2613

Pb Squed?

  

Certified True and

Correct Co East Baton Rouge Parish
eniD: 201 070800844 Deputy Clerk of Court 7/9/2019 3:09 Pl

 

Generated Date:

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a}(3}.
Case 3:19-cv-00547-JWD-EWD Documenti1-1 08/20/19 Page 5 of 6

PLEASE SERVE:

City of Baker, through the Baker Police Department,
through Chief Carl Dunn

1320 Alabama Street
Baker, LA 70714

Detective Bryan Holiday
at his place of employment
Baker Police Department
1320 Alabama Street
Baker, LA 70714

  

Bbide Sid)
Certified True and

Correct Copy East Baton Rouge Parish
ertiD: 2019070900844 Deputy Clerk of Goud

 

Generated Date:
7/9/2019 3:09 PM

‘Alteration and subsequent re-filing of this certified copy may violate La. R.S, 14:132, 133, and/er RPC Rule 3.3(a)(3).
; * Case 3:19-cv-00547-JWD-EWD  Documenti1-1 08/20/19 Page 6 of 6
, AST BATON ROUGE PARISH C-684977
21/D |

 

Filed Jul 02, 2019 3:04 PM
Deputy Clerk of Court

19TH JUDICIAL DISTRICT COURT
PARISH OF EAST BATON ROUGE
STATE OF LOUISIANA
NUMBER: SECTION:
CEDRIC POLK
Vv.
CITY OF BAKER, THROUGH THE BAKER POLICE DEPARTMENT: DETECTIVE

BRYAN HOLIDAY, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN
OFICER FOR THE BAKER POLICE DEPARTMENT

RRR RA RAK RR RRR KAR AA a RR KE AAR AR Riek Raa RAK KERR E RRR KAN ERE RHEE EE

VERIFICATION

STATE OF LOUISIANA
PARISH OF EAST BATON ROUGE

BEFORE ME, Notary Public, personally came and appeared:
CEDRIC POLK
a resident of the full age of maj ority of East Baton Rouge Parish, Louisiana, who upon being duly”

sworn did depose and state that he is the Petitioner in the above and foregoing Petition, and that
ail facts and allegations contained therein are true and correct.

Gd fo@

| Xs
SWORN TO AND SUBS

EB-beforeme, Notary Public, this? “day of OY. 2019,

US GA Corn

Lu Brett Fearn
La kur Boll 1.2 37434

    

  

 

Bich Equd)
Certified True and Generated Date:
Correct Copy East Baton Rouge Parish .
entiD: 2019070900843 Deputy Cierk of Court 7/9/2019 3:09 PM

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3¢a)(3).
